     Case 3:20-cr-03388-LAB Document 35 Filed 05/03/21 PageID.91 Page 1 of 8




 1   JOHN D. KIRBY
     CA Bar No. 149496
 2   401 West A Street, Suite 1150
 3   San Diego, CA 92101
     Tel (619)557-0100 Fax (619)557-0123
 4
 5   Attorney for Defendant: KAREN GONZALEZ

 6
                       UNITED STATES DISTRICT COURT
 7
                     SOUTHERN DISTRICT OF CALIFORNIA
 8                      (HONORABLE LARRY A. BURNS)
 9    UNITED STATES,                            CASE NO. 20-CR-03388-LAB
10                 Plaintiff,                   DEFENDANT’S SENTENCING
11                                              MEMORANDUM
      vs.
12                                              Date: May 10, 2021
      KAREN GONZALEZ,
13                                              Time: 9:00 am
                  Defendant.
14
15
16
17                                         I.
18                              FACTUAL SUMMARY
19
20          Defendant Karen Gonzalez (“Ms. Gonzalez”) was arrested at the Otay
21
     Mesa Port of Entry on September 30, 2020, as she was attempting to drive into
22
23   the United States. Ms. Gonzalez was sent to secondary sent to inspection, where

24   agents found approximately 3.58 kilograms of heroin strapped to her body.
25
26
27                                 20-CR-03388-LAB

28                                         1
     Case 3:20-cr-03388-LAB Document 35 Filed 05/03/21 PageID.92 Page 2 of 8




 1            Ms. Gonzalez had been hired several days earlier by members of the
 2   Mexican street gang “Krazy Ass Mexicans,” a local gang that operates in her
 3
     East Los Angeles neighborhood.1 Ms. Gonzalez was recruited for this task
 4
 5   while she was skating at a local skate park. She was told by the gang members

 6   that she would be paid $6,000 for crossing an unknown type and quantity of
 7
     illegal drugs. 2 Ms. Gonzalez had recently been struggling financially after
 8
     separating from her son’s father and the recent failure of her restaurant
 9
10   business.3

11
              A few days after she agreed to make the crossing, she got cold feet and
12
13   told the gang member who had specifically recruited her that she no long wanted

14   to do it. However, several gang members later showed up at her doorstep and
15   told her that she had already agreed to do the job and could not back out. 4
16
17            On September 29, 2020, Ms. Gonzalez traveled to Tijuana. She had been

18   told to pick up the drugs at 9:00 a.m. on September 30 and was worried she
19
     would be late if she left Los Angeles in the morning. 5 Ms. Gonzalez slept in her
20
     car that night and went to the spot where she was supposed to pick up the drugs.
21
22
23   1
       Presentence Report (“PSR”), para. 18.
     2
       PSR, para. 17.
24   3
       Ms. Gonzalez left her partner due to abuse, which was related to PTSD he suffered from his time as a soldier in
     Afghanistan.
25   4
       PSR, para. 18.
     5
       PSR, para. 19 – 20.
26
27                                              20-CR-03388-LAB

28                                                          2
     Case 3:20-cr-03388-LAB Document 35 Filed 05/03/21 PageID.93 Page 3 of 8




 1   She went to a park in Tijuana and located the drugs, which had been placed in a
 2   bathroom.6 Ms. Gonzalez wrapped the container of drugs around her waist and
 3
     drove directly to the Otay Mesa Port of Entry, where she was sent to secondary
 4
 5   inspection when the pre-primary agent noticed that her lips were trembling and

 6   she was squirming in her seat.7 At secondary, agents found the drugs hidden on
 7
     her body.
 8
 9                                            II.
10
                                       ARGUMENT
11
12
     Under the advisory Guideline scheme, “district courts have a freer hand in
13
14   determining sentences” United States v. Trujillo-Terrazas, 405 F.3d 814 (10th

15   Cir. 2005). Thus, “while the Guidelines still exert gravitational pull on all
16
     sentencing decisions . . . district courts now have more discretion to tailor
17
     sentences to the individual circumstances of a defendant.” Id. See also United
18
19   State v. Menyweather, 431 F.3d 692 (9th Cir. 2005) (“In the ‘broader appraisal,’

20   available to district courts after Booker, courts can now . . . have the discretion
21
     to weigh a multitude of mitigating and aggravating factors that existed at the
22
     time of mandatory Guidelines sentencing, but were deemed “not ordinarily
23
24
25   6
         PSR, para. 22.
     7
         PSR, para. 4
26
27                                   20-CR-03388-LAB

28                                             3
     Case 3:20-cr-03388-LAB Document 35 Filed 05/03/21 PageID.94 Page 4 of 8




 1   relevant,” such as age, education and vocational skills, mental and emotional
 2   conditions, employment record, and family ties and responsibilities.).
 3
 4   A. Drug Couriers are Evaluated for Minor Role Against Other Participants
        in the Crime—Not Against ‘Hypothetical Average Participants’ in
 5      Similar Crimes
 6
 7         In 2015, the United States Sentencing Commission passed Amendment
 8
     794 regarding adjustments for minor role under USSG § 3B1.2. In amending
 9
10   minor role as it pertained to drug couriers ("mules"), the Sentencing

11   Commission clarified that minor role would be determined according to the
12
     actual participants involved in a crime, and not to ‘hypothetical average
13
     participants. Using a totality of circumstances approach, Amendment 794
14
15   permitted a courier to receive the adjustment even if she were deemed essential

16   to the trafficking operation.
17
           As held by the Ninth Circuit in United States v. Quintero-Leyva, 823 F.3d
18
19   519 (9th Cir. 2016), Amendment 794 requires consideration of all the following
20   factors: On remand, the district court was told it “should consider” the factors
21
     identified in Amendment 794: (i) the degree to which the defendant understood
22
23   the scope and structure of the criminal activity; (ii) the degree to which the

24   defendant participated in planning or organizing the criminal activity; (iii) the
25
     degree to which the defendant exercised decision-making authority or
26
27                                   20-CR-03388-LAB

28                                            4
     Case 3:20-cr-03388-LAB Document 35 Filed 05/03/21 PageID.95 Page 5 of 8




 1   influenced the exercise of decision-making authority; (iv) the nature and extent
 2   of the defendant’s participation in the commission of the criminal activity,
 3
     including the acts the defendant performed and the responsibility and discretion
 4
 5   the defendant had in performing those acts; and (v) the degree to which the

 6   defendant stood to benefit from the criminal activity.
 7
     As discussed in detail below, the facts set forth in the Presentence Investigation
 8
 9   Report clearly demonstrate that the defendant’s involvement failed to meet any
10   of the criteria set forth in (i) through (iv).
11
12   B. The Facts Clearly Establish That Ms. Gonzalez Was Substantially Less
        Culpable Than The Average Participant In The Criminal Activity
13
14
            As articulated by the Ninth Circuit, the standard to award minor role is
15
     met when facts demonstrate that a defendant is "substantially less culpable than
16
17   the average participant" in the commission of her offense. United States v.

18   Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011). Here, the record before
19
     the district court demonstrated that Ms. Gonzalez was a one-time, low-level
20
     courier, acting under economic desperation. Under the facts of their case, Ms.
21
22   Gonzalez has met her burden by a preponderance of the evidence and is entitled
23   to the two-point downward adjustment for minor role. United States v. Davies,
24
     641 F.3d 1424, 1436 (9th Cir. 1994).
25
26
27                                     20-CR-03388-LAB

28                                               5
     Case 3:20-cr-03388-LAB Document 35 Filed 05/03/21 PageID.96 Page 6 of 8




 1           The facts clearly demonstrate that Ms. Gonzalez did not understand the
 2   scope and structure of the criminal activity. Ms. Gonzalez was also not involved
 3
     in the planning or organizing of the criminal activity, and had no decision
 4
 5   making-making authority or influenced the exercise of decision-making

 6   authority. Her involvement in the criminal activity was that of a one-time
 7
     courier. She had no discretion in performing the acts of transporting the drugs.
 8
     Finally, she was to be paid a relatively modest fee in view of the ultimate value
 9
10   of the drugs for her minor role.8

11
         In sum, Ms. Gonzalez has met her burden of proof that she was "substantially
12
13   less culpable than the average participant." United States v. Rodriguez-Castro,

14   641 F.3d 1189, 1193 (9th Cir. 2011). Looking at all the circumstances, the Ms.
15   Gonzalez truly did not understand the nature and scope of the criminal
16
     conspiracy of which she was just a small part. She should be granted a two-
17
18   point downward adjustment for role.

19
     C. The Facts and Circumstances of their Case Justify a Variance From the
20      Advisory Guideline Range.
21       Ms. Gonzalez grew up in a very bad neighborhood in East L.A. She also
22       comes from a broken family, as her mother left her father when she was very
23
24
     8
      According to the National Drug Intelligence Center, the price per ounce of Mexican Black Tar heroin in Los
25   Angeles ranges from $850 -- $1,000. Using the most conservative figure, the value of the heroin she imported
     would be approximately $107,000.
26
27                                             20-CR-03388-LAB

28                                                         6
     Case 3:20-cr-03388-LAB Document 35 Filed 05/03/21 PageID.97 Page 7 of 8




 1        young due to his physically abuse behavior. Ms. Gonzalez met him one-time
 2        years after he and her mother broke up.
 3
 4        Despite this, Ms. Gonzalez finished high school and is close to gaining her

 5        associates degree. She has worked steadily her entire adult life, both on
 6
          regular jobs and opened her own businesses.9 She currently works in a pet
 7
          crematorium, dealing with distraught customers whose pets have died. When
 8
 9        Ms. Gonzalez is released, she wants to continue her education and also start a
10        food truck business.
11
12        In addition, the Court should also consider the fact that Ms. Gonzalez, after

13        initially agreeing to cross drugs into the United States, thought better of it
14
          and tried to get out of doing the job. Unfortunately, the dangerous gangsters
15
          who originally recruited her would not let renege on her agreement with
16
17        them. While this does not rise to the level of a duress defense, it should bear

18        on the Court’s decision as the appropriate variance in this case.
19
     //
20
21
     //
22
23
24
25   9
      Ms. Gonzalez also, as pointed out in the PSI, did work in the before her arrest, assisting female entrepreneurs
     with her local chamber of commerce. PSR at para. 93.
26
27                                              20-CR-03388-LAB

28                                                           7
     Case 3:20-cr-03388-LAB Document 35 Filed 05/03/21 PageID.98 Page 8 of 8




 1                                         III.
 2                                   CONCLUSION
 3
 4         For the reasons stated above, Ms. Gonzalez respectfully requests that
 5   Court to sentence her to twenty-four (24) months in custody in this matter.
 6
 7
 8   Dated: May 3, 2021                    Respectfully submitted,

 9
                                           /s/ John D. Kirby
10                                         JOHN D. KIRBY
11                                         Attorney for Defendant
                                           Karen Gonzalez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                 20-CR-03388-LAB

28                                           8
